      Case 2:20-cv-00791-SMB Document 1 Filed 04/23/20 Page 1 of 15



     BENDAU & BENDAU PLLC
 1   Clifford P. Bendau, II (030204)
     Christopher J. Bendau (032981)
 2   P.O. Box 97066
     Phoenix, Arizona 85060
 3   Telephone: (480) 382-5176
     Facsimile: (480) 304-3805
 4   Email: cliffordbendau@bendaulaw.com
            chris@bendaulaw.com
 5   Attorneys for Plaintiff
 6
                              UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF ARIZONA
 8
 9    Michael Bennett,
                                                   No.
10                          Plaintiff,
11    vs.                                          COMPLAINT
12
      Outlaw Race Engines LLC, an Arizona
13    Limited Liability Company, and Jason
      Smith and Jane Doe Smith, a married
14    couple,
15                          Defendants.
16
17
            Plaintiff, Michael Bennett (“Plaintiff”), sues the Defendants Outlaw Race Engines
18
     LLC and Jason Smith and Jane Doe Smith (“Defendants”) and alleges as follows:
19
20                               PRELIMINARY STATEMENT
21          1.    This is an action for unpaid minimum wages, unpaid overtime wages;
22
     liquidated damages, attorneys’ fees, costs, and interest under the Fair Labor Standards
23
     Act (“FLSA”), 29 U.S.C. § 201, et seq.; the Arizona Minimum Wage Act (“AMWA”),
24
25   Arizona Revised Statutes (“A.R.S.”) § Title 23, Chapter 8.
26
27
28
                                                 -1-
29
30
      Case 2:20-cv-00791-SMB Document 1 Filed 04/23/20 Page 2 of 15



            2.     The FLSA was enacted “to protect all covered workers from substandard
 1
 2   wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
 3   728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
 4
     minimum wage of pay for all time spent working during their regular 40-hour
 5
     workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
 6
 7   exempt employees one and one-half their regular rate of pay for all hours worked in
 8   excess of 40 hours in a workweek. See 29 U.S.C § 207.
 9
            3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within
10
     the State of Arizona.
11
12                                 JURISDICTION AND VENUE

13          4.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
14
     29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of
15
     the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
16
17   1367 because the state law claims asserted herein are so related to claims in this action

18   over which this Court has subject matter jurisdiction that they form part of the same case
19
     or controversy under Article III of the United States Constitution.
20
            5.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
21
22   acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and

23   Defendants regularly conduct business in and have engaged in the wrongful conduct
24
     alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.
25
26
27
28
                                                   -2-
29
30
      Case 2:20-cv-00791-SMB Document 1 Filed 04/23/20 Page 3 of 15



                                             PARTIES
 1
 2          6.     At all times material to the matters alleged in this Complaint, Plaintiff was
 3   an individual residing in Maricopa County, Arizona, and is a former employee of
 4
     Defendants.
 5
            7.     At all material times, Defendant Outlaw Race Engines LLC was an Arizona
 6
 7   limited liability company duly licensed to transact business in the State of Arizona. At all
 8   material times, Defendant Outlaw Race Engines LLC does business, has offices, and/or
 9
     maintains agents for the transaction of its customary business in Maricopa County,
10
     Arizona.
11
12          8.     At all relevant times, Defendant Outlaw Race Engines LLC owned and

13   operated as a “Outlaw Race Engines,” a company that builds automobile, truck, and boat
14
     engines in Phoenix, Arizona.
15
            9.     Under the FLSA, Defendant Outlaw Race Engines LLC is an employer.
16
17   The FLSA defines “employer” as any person who acts directly or indirectly in the interest

18   of an employer in relation to an employee. At all relevant times, Outlaw Race Engines
19
     LLC had the authority to hire and fire employees, supervised and controlled work
20
     schedules or the conditions of employment, determined the rate and method of payment,
21
22   and maintained employment records in connection with Plaintiff’s employment with

23   Defendants. As a person who acted in the interest of Outlaw Race Engines LLC in
24
     relation to the company’s employees, Defendant Outlaw Race Engines LLC is subject to
25
     liability under the FLSA.
26
27
28
                                                 -3-
29
30
      Case 2:20-cv-00791-SMB Document 1 Filed 04/23/20 Page 4 of 15



            10.    Defendants Jason Smith and Jane Doe Smith are, upon information and
 1
 2   belief, husband and wife. They have caused events to take place giving rise to the claims
 3   in this Complaint as to which their marital community is fully liable. Jason Smith and
 4
     Jane Doe Smith are owners of Outlaw Race Engines LLC and were at all relevant times
 5
     Plaintiff’s employers as defined by the FLSA, 29 U.S.C. § 203(d).
 6
 7          11.    Under the FLSA, Defendants Jason Smith and Jane Doe Smith are
 8   employers under the FLSA. The FLSA defines “employer” as any person who acts
 9
     directly or indirectly in the interest of an employer in relation to an employee. At all
10
     relevant times, Defendants Jason Smith and Jane Doe Smith had the authority to hire and
11
12   fire employees, supervised and controlled work schedules or the conditions of

13   employment, determined the rate and method of payment, and maintained employment
14
     records in connection with Plaintiff’s employment with Defendants. As persons who
15
     acted in the interest of Outlaw Race Engines LLC in relation to the company’s
16
17   employees, Defendants Jason Smith and Jane Doe Smith are subject to individual liability

18   under the FLSA.
19
            12.    Plaintiff is further informed, believes, and therefore alleges that each of the
20
     Defendants herein gave consent to, ratified, and authorized the acts of all other
21
22   Defendants, as alleged herein.

23          13.    Defendants, and each of them, are sued in both their individual and
24
     corporate capacities.
25
            14.    Defendants are jointly and severally liable for the injuries and damages
26
27   sustained by Plaintiff.

28
                                                  -4-
29
30
      Case 2:20-cv-00791-SMB Document 1 Filed 04/23/20 Page 5 of 15



            15.    At all relevant times, Plaintiff was an “employee” of Defendants as defined
 1
 2   by the FLSA, 29 U.S.C. § 201, et seq.
 3          16.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
 4
     Defendants.
 5
            17.    At all relevant times, Defendants were and continue to be “employers” as
 6
 7   defined by the FLSA, 29 U.S.C. § 201, et seq.
 8          18.    The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
 9
     Defendants.
10
            19.    At all relevant times, Plaintiff was an “employee” of Defendants as defined
11
12   by A.R.S. § 23-362.

13          20.    At all relevant times, Defendants were and continue to be “employers” of
14
     Plaintiff as defined by A.R.S. § 23-362.
15
            21.    Defendants individually and/or through an enterprise or agent, directed and
16
17   exercised control over Plaintiff’s work and wages at all relevant times.

18          22.    Plaintiff, in his work for Defendants, was employed by an enterprise
19
     engaged in commerce that had annual gross sales of at least $500,000.
20
            23.    At all relevant times, Plaintiff, in his work for Defendant, was engaged in
21
22   commerce or the production of goods for commerce.

23          24.    At all relevant times, Plaintiff, in his work for Defendants, was engaged in
24
     interstate commerce.
25
            25.    Plaintiff, in his work for Defendant, regularly handled goods produced or
26
27   transported in interstate commerce.

28
                                                 -5-
29
30
      Case 2:20-cv-00791-SMB Document 1 Filed 04/23/20 Page 6 of 15



                                     FACTUAL ALLEGATIONS
 1
 2             26.   Defendants own and/or operate as Outlaw Race Engines, an enterprise
 3   located in Maricopa County, Arizona.
 4
               27.   Outlaw Race Engines LLC is a company that builds automobile, truck, and
 5
     boat engines in Phoenix, Arizona.
 6
 7             28.   Plaintiff was hired by Defendants on approximately June 5, 2019.
 8             29.   At all relevant times, Plaintiff worked for Defendants until approximately
 9
     mid-March 2020.
10
               30.   At all relevant times, in his work for Defendants, Plaintiff exclusively
11
12   performed non-exempt, manual labor tasks to build engines for Defendants.

13             31.   Defendants, in their sole discretion, agreed to pay Plaintiff both piecework
14
     rates of pay, regardless of the number of hours he worked in a given workweek, and
15
     hourly rates at times.
16
17             32.   Rather than classify Plaintiff as an employee, Defendants classified him as

18   an independent contractor.
19
               33.   Despite Defendants having misclassified Plaintiff as an independent
20
     contractor, Plaintiff was actually an employee, as defined by the FLSA, 29 U.S.C. § 201
21
22   et seq.

23             34.   Defendants controlled Plaintiff’s schedules.
24
               35.   At all relevant times, Plaintiff was economically dependent on Defendants.
25
               36.   The following further demonstrate that Plaintiff was an employee:
26
27                   a.     Defendants had the exclusive right to hire and fire Plaintiff;

28
                                                   -6-
29
30
      Case 2:20-cv-00791-SMB Document 1 Filed 04/23/20 Page 7 of 15



                   b.     Defendants made the decision not to pay overtime to Plaintiff;
 1
 2                 c.     Defendants supervised Plaintiff and subjected him to Defendants’
 3                        rules;
 4
                   d.     Plaintiff had no opportunity for profit or loss in the business;
 5
                   e.     The services rendered by Plaintiff in his work for Defendants was
 6
 7                        integral to Defendants’ business;
 8                 f.     Plaintiff was hired as a permanent employee;
 9
                   g.     Plaintiff had no right to refuse work assigned to him by Defendants.
10
            37.    At all relevant times, Plaintiff generally worked in excess of 40 hours per
11
12   week for Defendants.

13          38.    At all relevant times, Plaintiff generally worked at least 60 hours per week
14
     for Defendants.
15
            39.    At all relevant times, Defendants did not pay Plaintiff one and one-half
16
17   times his regular rates of pay for time spent working in excess of 40 hours in a given

18   workweek.
19
            40.    During the time that Plaintiff worked for Defendants, Plaintiff regularly
20
     worked in excess of 40 hours in a given workweek without receiving any overtime
21
22   premium whatsoever, in violation of the FLSA, 29 U.S.C. § 207(a).

23          41.    During the time that Plaintiff worked for Defendants, Plaintiff regularly
24
     worked in excess of 40 hours in a given workweek without receiving one and one-half
25
     times his regular rate of pay, in violation of the FLSA, 29 U.S.C. § 207(a).
26
27
28
                                                 -7-
29
30
      Case 2:20-cv-00791-SMB Document 1 Filed 04/23/20 Page 8 of 15



            42.    During the time that Plaintiff worked for Defendants, Plaintiff regularly
 1
 2   worked so many hours in a given workweek for Defendants that the equivalent hourly
 3   rate of pay he received did not equal the applicable minimum wage.
 4
            43.    During the time that Plaintiff worked for Defendants, Plaintiff regularly
 5
     worked so many hours in a given workweek for Defendants that the equivalent hourly
 6
 7   rate of pay he received did not equal the federal minimum wage, in violation of 29 U.S.C.
 8   § 206(a).
 9
            44.    During the time that Plaintiff worked for Defendants, Plaintiff regularly
10
     worked so many hours in a given workweek for Defendants that the equivalent hourly
11
12   rate of pay he received did not equal the Arizona minimum wage, in violation of A.R.S. §

13   23-363.
14
            45.    Defendants classified Plaintiff as an independent contractor to avoid their
15
     obligation to pay Plaintiff one and one half time his regular rate of pay for all hours
16
17   worked in excess of 40 hours per week.

18          46.    Defendants classified Plaintiff as an independent contractor to avoid their
19
     obligation to pay Plaintiff minimum wage for all hours worked in a given workweek.
20
            47.    Plaintiff was a non-exempt employee.
21
22          48.    At all relevant times, Defendants failed to properly compensate Plaintiff for

23   any of his overtime hours.
24
            49.    At all relevant times, Defendants also failed to properly compensate
25
     Plaintiff at the applicable minimum wage for many of his hours worked for Defendants.
26
27
28
                                                  -8-
29
30
      Case 2:20-cv-00791-SMB Document 1 Filed 04/23/20 Page 9 of 15



            50.    Defendants knew that – or acted with reckless disregard as to whether –
 1
 2   their refusal or failure to properly compensate Plaintiff during the course of his
 3   employment would violate federal and state law, and Defendants were aware of the
 4
     FLSA minimum wage and overtime requirements during Plaintiff’s employment. As
 5
     such, Defendants’ conduct constitutes a willful violation of the FLSA and the AMWA.
 6
 7          51.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
 8   of his rights under the FLSA.
 9
            52.    Plaintiff is a covered employee within the meaning of the FLSA.
10
            53.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
11
12   of his rights under the FLSA.

13          54.    Defendants individually and/or through an enterprise or agent, directed and
14
     exercised control over Plaintiff’s work and wages at all relevant times.
15
            55.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
16
17   from Defendants compensation for unpaid minimum and overtime wages, an additional

18   amount equal amount as liquidated damages, interest, and reasonable attorney’s fees and
19
     costs of this action under 29 U.S.C. § 216(b).
20
            56.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
21
22   from Defendants compensation for unpaid wages, an additional amount equal to twice the

23   unpaid minimum wages as liquidated damages, interest, and reasonable attorney’s fees
24
     and costs of this action under A.R.S § 23-363.
25
26
27
28
                                                  -9-
29
30
      Case 2:20-cv-00791-SMB Document 1 Filed 04/23/20 Page 10 of 15



                       COUNT ONE: FAIR LABOR STANDARDS ACT
 1
                            FAILURE TO PAY OVERTIME
 2
            57.    Plaintiff realleges and incorporates by reference all allegations in all
 3
 4   preceding paragraphs.

 5          58.    Plaintiff was a non-exempt employee entitled to statutorily mandated
 6
     overtime wages.
 7
            59.    In a given workweek, Defendants failed to pay one and one-half times the
 8
 9   applicable regular rate of pay for all hours worked in excess of 40 hours.

10          60.    As a result of Defendants’ failure to pay Plaintiff one and one-half times his
11
     regular rate for all hours worked in excess of 40 per week in a given workweek,
12
     Defendants failed and/or refused to pay Plaintiff the applicable overtime rate for all hours
13
14   worked for the duration of his employment, in violation of 29 U.S.C. § 207.

15          61.    As a result of Defendants’ willful failure to compensate Plaintiff the
16
     applicable overtime rate for all hours worked, Defendants violated the FLSA.
17
            62.    As such, the full applicable overtime rate is owed for all hours that Plaintiff
18
19   worked in excess of 40 hours per week.

20          63.    Defendants knew that – or acted with reckless disregard as to whether –
21   their failure to pay Plaintiff the proper overtime rate would violate federal and state law,
22
     and Defendants were aware of the FLSA minimum wage requirements during Plaintiff’s
23
24   employment. As such, Defendants’ conduct constitutes a willful violation of the FLSA.

25
26
27
28
                                                 -10-
29
30
      Case 2:20-cv-00791-SMB Document 1 Filed 04/23/20 Page 11 of 15



            64.         Defendants have and continue to willfully violate the FLSA by not paying
 1
 2   Plaintiff a wage equal to one- and one-half times the applicable regular rate of pay for all
 3   time Plaintiff spent working for Defendants.
 4
            65.         Plaintiff is therefore entitled to compensation one and one-half times his
 5
     regular rate of pay for all hours worked in excess of 40 per week at an hourly rate, to be
 6
 7   proven at trial, plus an additional equal amount as liquidated damages, together with
 8   interest, costs, and reasonable attorney fees.
 9
            WHEREFORE, Plaintiff, Michael Bennett, respectfully requests that this Court
10
     grant the following relief in Plaintiff’s favor, and against Defendants:
11
12          A.          For the Court to declare and find that the Defendants committed one of

13                      more of the following acts:
14
                   i.          Violated overtime wage provisions of the FLSA, 29 U.S.C. § 207(a),
15
                               by failing to pay proper minimum wages;
16
17                ii.          Willfully violated overtime wage provisions of the FLSA, 29 U.S.C.

18                             § 207(a) by willfully failing to pay proper overtime wages;
19
            B.          For the Court to award Plaintiff’s unpaid overtime wage damages, to be
20
                        determined at trial;
21
22          C.          For the Court to award compensatory damages, including liquidated

23                      damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
24
            D.          For the Court to award prejudgment and post-judgment interest;
25
26
27
28
                                                      -11-
29
30
      Case 2:20-cv-00791-SMB Document 1 Filed 04/23/20 Page 12 of 15



            E.         For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
 1
 2                     action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
 3                     forth herein;
 4
            F.         Such other relief as this Court shall deem just and proper.
 5
                           COUNT TWO: FAIR LABOR STANDARDS ACT
 6
                              FAILURE TO PAY MINIMUM WAGE
 7
            66.        Plaintiff realleges and incorporates by reference all allegations in all
 8
 9   preceding paragraphs.

10          67.        As a result of the foregoing allegations, Defendant willfully failed or
11
     refused to pay Plaintiff the FLSA-mandated minimum wage.
12
            68.        Defendant’s practice of willfully failing or refusing to pay Plaintiff at the
13
14   required minimum wage rate violated the FLSA, 29 U.S.C. § 206(a).

15          69.        Plaintiff is therefore entitled to compensation for the full applicable
16
     minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
17
     liquidated damages, together with interest, reasonable attorney’s fees, and costs.
18
19          WHEREFORE, Plaintiff, Michael Bennettt, respectfully requests that this Court

20   grant the following relief in Plaintiff’s favor, and against Defendants:
21          A.         For the Court to declare and find that the Defendants committed one of
22
                       more of the following acts:
23
24                i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §

25                            206(a), by failing to pay proper minimum wages;
26
27
28
                                                     -12-
29
30
      Case 2:20-cv-00791-SMB Document 1 Filed 04/23/20 Page 13 of 15



                  ii.          Willfully violated minimum wage provisions of the FLSA, 29
 1
 2                             U.S.C. § 206(a) by willfully failing to pay proper minimum wages;
 3          B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
 4
                        determined at trial;
 5
            C.          For the Court to award compensatory damages, including liquidated
 6
 7                      damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
 8          D.          For the Court to award prejudgment and post-judgment interest;
 9
            E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
10
                        action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
11
12                      forth herein;

13          F.          Such other relief as this Court shall deem just and proper.
14
                         COUNT THREE: ARIZONA MINIMUM WAGE ACT
15                           FAILURE TO PAY MINIMUM WAGE
16
            70.         Plaintiff realleges and incorporates by reference all allegations in all
17
     preceding paragraphs.
18
19          71.         As a result of the foregoing allegations, Defendant willfully failed or

20   refused to pay Plaintiff the FLSA-mandated minimum wage.
21          72.         Defendant’s practice of willfully failing or refusing to pay Plaintiff at the
22
     applicable minimum wage rate violates A.R.S. § 23-363.
23
24          73.         Plaintiff is therefore entitled to compensation for the full applicable

25   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
26   liquidated damages, together with interest, reasonable attorney’s fees, and costs.
27
28
                                                      -13-
29
30
      Case 2:20-cv-00791-SMB Document 1 Filed 04/23/20 Page 14 of 15



            WHEREFORE, Plaintiff, Michael Bennett, respectfully requests that this Court
 1
 2   grant the following relief in Plaintiff’s favor, and against Defendants:
 3          A.         For the Court to declare and find that the Defendant committed one of more
 4
                       of the following acts:
 5
                  i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
 6
 7                            363, by failing to pay proper minimum wages;
 8               ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.
 9
                              § 23-363 by willfully failing to pay proper minimum wages;
10
            B.         For the Court to award Plaintiff’s unpaid minimum wage damages, to be
11
12                     determined at trial;

13          C.         For the Court to award compensatory damages, including liquidated
14
                       damages pursuant to A.R.S. § 23-364, to be determined at trial;
15
            D.         For the Court to award prejudgment and post-judgment interest;
16
17          E.         For the Court to award Plaintiff reasonable attorneys’ fees and costs of the

18                     action pursuant to A.R.S. § 23-364 and all other causes of action set forth
19
                       herein;
20
            F.         Such other relief as this Court shall deem just and proper.
21
22                                       JURY TRIAL DEMAND

23          Plaintiff hereby demands a trial by jury on all issues so triable.
24
25
26
27
28
                                                    -14-
29
30
     Case 2:20-cv-00791-SMB Document 1 Filed 04/23/20 Page 15 of 15




 1       RESPECTFULLY SUBMITTED this 23rd day of April 2020.
 2
                                               BENDAU & BENDAU PLLC
 3
 4                                             By: /s/ Clifford P. Bendau, II
                                               Christopher J. Bendau
 5                                             Clifford P. Bendau, II
                                               Attorney for Plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        -15-
29
30
